Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1, 3, 4, 8, 10, 11, 15, 17, 19, 20 and  24-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zeira US Patent Application Publication No.20040037263 A1 in view of Khan US Patent Application Publication No. 20130343235 in view of Morris et al US20120128099 further in view of  Chang US Patent Application Publication US 20120326925  A1
As per claim 1, Zeira discloses a method and apparatus comprising see at least fig. 12,  a transmitter (at least 44)  and a receiver (at least 46) the method comprising implementing a beamforming of the receiver on a received signal (note at least para. [0064]) without use of beam sweeping1; calculating weights of the beamforming based on the received signal (note at least para. [0064]); calculating, using channel reciprocity, weights of beamforming of the transmitter based on the weights of the beamforming of the receiver (note at least col. [0064]); implementing the beam-forming of the transmitter based on the calculated weights of the beamforming of the transmitter, on a signal to be transmitted (see at para. [0064]) and wherein the transmitter transmits inherently the transmission signal without use of beam sweeping2. However, it fails to teach that the 
As per claim 3, Zeira fails to teach explicitly performing analog beamforming prior to a power amplifier. Khan teaches in para.  [0037] the use of analog beamforming prior to a power amplifier. Therefore, it would have been obvious to one skill in the art to incorporate such a teaching in Zeira and the motivation to do so would have been the same as provided with respect to claim 1 above in view of Khan.
As per claim 4, Zeira fails to teach explicitly performing analog beamforming after a power amplifier. Khan teaches in para.  [0037] the use of analog beamforming after a power amplifier. Therefore, it would have been obvious to one skill in the art to modify the applied references to perform analog beamforming after power amplification the motivation to do so would have been the same as provided with respect to claim 1 above in view of Khan.
 As per claim 8, the claim is further analyzed the same way as claim 1. In addition, as evidence by Ling (US 20160352407 para. [0067], it is generally known to utilize processor in combination with a storage medium that includes instructions executed by the processor to perform the step recited in the claim. Therefore, it would have been obvious to one skill in the art to utilize processor in combination with a 
As per claim 10, see claim 3.
 As per claim 11, see claim 4.
 As per claim 15, see claim 8.
 As per claim 17, see claim 8.
As per claim 19, see claim 10.
 As per claim 20, see claim 11. 
As per claims 24-26, respectively, evidence by Hong et al US 20140073337, fig. 15 and para. [0135], it is generally known  to provide a calibration circuit 460 configure to provide a control signal to 440 to control the control unit 450 to control 420 (one skill in the art would know that a calibrated signal path entails calibrating the components included in the signal path(s) including the antennas). Therefore, it would have been obvious to one skill in the art to calibrate antennas of the transmitter according to analog beamforming in order to improve accuracy of the signal transmitted /or received by the transmitter/receiver.  Furthermore, as evidence by Monroe et al (US20140242914, at least figs. 7B, 8, and para. [0083] and [0084]), it is generally known in the art to calibrate all channels of the antennas to have a same phase. Therefore, it would have been obvious to one skill in the art to provide the same phase for the calibrated channels of the antennas so that all transmit channels  exhibit  the same envelope and carrier phase alignment as generally known in the art (see at least  Monroe et al. at least para. [0123]).
Response to Arguments
Applicant's arguments filed 5/24/21 have been fully considered but they are not persuasive.   It is alleged that:
“The Examiner has not adequately explained why one of ordinary skill in the art would have been led to use Chang's technique (which determines the direction of an interference signal) with Zeira's uplink transmissions. For example, the Examiner alleged that it would have been obvious to incorporate Chang's technique into Zeira "to reject interfering signals" (see Office Action at 5). However, this modification has no effect on how Zeira's uplink transmissions are received. In other words, using digital beam- forming to find the direction of interference signals and reject them does not explain the obviousness of also using digital beam-forming to receive uplink transmissions.”
Zeira teaches in at least para. [0064] an approach where a user “WTRU 26” uses the same beamforming weights in both uplink and downlink directions and later in the paragraph, Zeira acknowledges that interference optimization is a concern. Chang, per para. [0044], is directed at least to downlink communications that provide a solution to neutralize interference by using digital beamforming to determine the direction of a received (interference) signal .  One skill in the art having the benefit of the disclosure of Chang would have been motivated to use the digital beamforming technique used by Chang to determine the direction of the received (interference) signal  of Zeira in order to neutralize (optimize)  the interference.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN B CORRIELUS whose telephone number is (571)272-3020.  The examiner can normally be reached on 10:00AM-3:00PM Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 571-272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


/JEAN B CORRIELUS/Primary Examiner, Art Unit 2633                                                                                                                                                                                                        




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 As known in at least US20180020487, para. [0275] when the downlink and uplink channels are reciprocal channels, a target use beams to receive and transmit without performing beam sweeping. Because Zeira uses reciprocal channel, no beam sweeping is inherently performed.
        
        2 As known in at least US20180020487, para. [0275] when the downlink and uplink channels are reciprocal channels, a target use beams to receive and transmit without performing beam sweeping. Because Zeira uses reciprocal channel, no beam sweeping is inherently performed when transmitting the signal.